Citation Nr: 1607156	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected right wrist disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from February 1973 to September 1973, as well as a period of active duty from April 1978 to December 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2015, the Board remanded the service connection issue for further development.

In February 2016, the Veteran communicated an intent to seek VA compensation for right carpal tunnel syndrome, as well as a temporary total rating based on the need for convalescence, stemming from a recent surgery on his service-connected right wrist.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.

In February 2016, the Veteran filed a timely notice of disagreement (NOD) with respect to the June 2015 rating decision awarding a disability rating of 10 percent for his service-connected right wrist disability.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  It is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 
 




FINDINGS OF FACT

1.  The current right shoulder disability did not clearly and unmistakably exist prior to the Veteran's entrance into service in April 1978.

2.  The Veteran's current right shoulder disability is not attributable to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).
 
A standard October 2011 letter satisfied the duty to notify provisions.
 
The Veteran's service treatment and personnel records have been obtained.  All identified and available post-service VA and non-VA records have also been obtained.  Pursuant to the Board's June 2015 remand, the Veteran was contacted in July 2015 and asked to provide written authorization to obtain records from non-VA physicians who may have records that are pertinent to the appeal.  The Veteran did not respond.

The Veteran was provided with VA medical examinations in October 2011 and August 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

Facts

According to an August 2015 VA examination, the Veteran's right shoulder is affected by tendinitis, rotator cuff tear with impingement, and degenerative joint disease.  The Veteran asserts that his current right shoulder disabilities are the result of an injury to the shoulder while participating in basic training during his 1973 period of ACDUTRA.

Service treatment records reflect that the Veteran reported pain in his right shoulder on March 10, 1973.  A physical examination showed tenderness in the area of the rotator cuff.  There are no further references to right shoulder pain in the STRs.  His August 1973 separation examination does not reflect any chronic shoulder disability, nor did the Veteran report chronic shoulder pain on his accompanying report of medical history.  

Records from a non-VA physician indicate that he separated his right shoulder in October 1973, while playing football.  There is no indication in the record that the Veteran was in active service or serving a period of inactive duty for training at the time of the injury.  There is no probative evidence of any further treatment for the right shoulder separation.

The Veteran was called to active duty in April 1978.  His entrance examination from that period of service does not reflect a pre-existing right shoulder disability, although he did report a history of shoulder separation on his report of medical history.  STRs from the 1978 period of active duty are silent for reports of right shoulder pain.  The December 1978 separation examination does not show any right shoulder abnormalities or reports of chronic right shoulder pain.  

The post-service medical evidence includes a March 1983 diagnosis of right shoulder bursitis.  The etiology of the bursitis was not discussed.  

In January 1996, the Veteran reported right shoulder pain after lifting a concrete slab, which required surgical intervention to repair his right rotator cuff.  The Veteran underwent a second rotator cuff repair in January 2009, which also found a "significant" anterior acromial spur and a partial biceps tear.  The Veteran continued to experience right shoulder pain, and in June 2011 underwent a third rotator cuff repair.

An undated record from a private physician indicates that the date of onset of the Veteran's right rotator cuff tear is 1977.  

The Veteran underwent a VA examination of his right shoulder in October 2011.  After reviewing the record and conducting an in-person examination of the Veteran, the examiner concluded that his current diagnosis of right rotator cuff tears was more likely than not the result of his October 1973 post-service right shoulder separation.  The examiner noted that current medical literature indicates that patients with such separations are at greater risk for a subsequent rotator cuff tear and degenerative joint disease because the injury to the joint leaves it more susceptible to "wear and tear" of the rotator cuff, leading to rotator cuff tears and/or the development of degenerative joint disease in the shoulder.  The examiner further found that it was less likely than not that the Veteran's right shoulder disability is related to the single report of right shoulder pain in service, as there were no further complaints of right shoulder pain during the Veteran's period of ACDUTRA.

A July 2012 letter from the Veteran's non-VA physician states that he had reviewed unspecified service treatment records and other information provided to him by the Veteran, which documented an injury to the shoulder in service.  It was therefore his opinion that "a possible obese military injury could have resulted in the current problems requiring the surgery to his shoulder."

In August 2015, an opinion was sought from a VA physician as to whether a right shoulder injury clearly and unmistakably pre-existed the Veteran's entrance into service in April 1978.  The examiner found that a right shoulder injury did not clearly and unmistakably pre-exist the Veteran's entrance into service, in view of the entrance examination which showed no right shoulder abnormalities.

Presumptive Service Connection

The Veteran has been diagnosed with arthritis in the right shoulder.  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.           §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Arthritis may not be presumed to have been incurred in service in this case, as it was not shown to have manifested to a compensable degree within one year of discharge.

Service Connection by Aggravation

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Every veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of entrance into service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).

No right shoulder disability was shown on the Veteran's entrance into active service in April 1978.  Thus, the presumption of soundness attaches and the first prong of the presumption may only be rebutted by clear and unmistakable evidence that his right shoulder disability existed prior to his active service.  38 C.F.R. § 3.304(b).  

The record clearly shows that the Veteran injured his right shoulder in March 1973 and October 1973, prior to his entrance into active service in April 1978.  There is also an undated and unsubstantiated report of a right rotator cuff tear with an onset in 1977.  The Veteran reported a history of right shoulder injury on his report of medical history in April 1978.  However, a history of a pre-service injury does not, in and of itself, rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994).  The Board observes that there were no indications of chronic pain or other chronic symptoms resulting from either injury in 1973; rather, both injuries appear to have resulted in acute and transitory symptoms that resolved spontaneously, with no apparent sequelae.  

The April 1978 medical examination is notably absent a finding of right shoulder abnormalities  The August 2015 VA examiner indicated that the absence of right shoulder pathology in April 1978 necessarily negates a finding that it is undebatable that a right shoulder disability clearly and unmistakably predated the Veteran's entry into service at that time.  

In light of these facts, the Board cannot conclude that there is obvious or manifest evidence that the Veteran's shoulder disability pre-existed his entry onto active duty in April 1978.  As a result, the presumption of soundness is not rebutted, and the Veteran is presumed to have been in sound condition at entrance into service in April 1978.  

Therefore, the remaining question is whether the Veteran's right shoulder disability is directly related either of his periods of active service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2013) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted).  

Direct Service Connection

The STRs from the Veteran's period of ACDUTRA show a single report of right shoulder pain, with no further requests for treatment of the right shoulder and no indication of a chronic right shoulder disability.  Notably, the Veteran's separation examination is negative for findings related to the right shoulder, and the Veteran did not report chronic right shoulder pain on his report of medical history.  

There is no indication of right shoulder pain or right shoulder complaints in the STRs from the Veteran's second period of service.

The October 2011 VA examination report, addressing the question of direct service connection, reflects a detailed review of the evidence of record.  The examiner's conclusion that the Veteran's current right shoulder disability is the result of the October 1973 nonservice-related right shoulder separation is supported by citations to peer-reviewed medical literature and the examiner's own professional judgment, and is thus of significant probative weight.  

Conversely, the July 2012 letter from the Veteran's private physician does not describe the evidence that was presented to him for review, nor does it account for the post-service injury to the Veteran's right shoulder.  Additionally, the physician's conclusion is too vague and speculative upon which to base an award of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

For diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  Id.  

The post-service evidence of record shows a single notation of right shoulder bursitis in 1983, approximately five years after the Veteran's separation from active duty.  There is no further indication of right shoulder pain until 1996, when the Veteran experienced right shoulder pain after lifting concrete.  The Veteran did testify that his shoulder "kind of bothered him" from time to time after he was discharged from service, but this testimony is too vague upon which to base a finding of continuity of symptomatology since service, particularly since the Veteran did not indicate when his shoulder first began bothering him.  In addition, the probative value of any reports of continuity of shoulder pain since service is diminished by the fact that the Veteran did not report a service-related injury or an in-service onset of shoulder pain to any of the medical professionals who treated him for his right shoulder disability until he filed his claim for service connection.  As there is no probative evidence as to a continuity of right shoulder symptomatology since service, the theory of chronicity and continuity of symptomatology is not for application in this matter.  Id.  

To the extent the Veteran believes that his current right shoulder disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The diagnosis and etiology of his shoulder disability requires medical testing and medical expertise.  Thus, the Veteran's opinion regarding the etiology of his right shoulder disability is of no probative value.   

The preponderance of the evidence is against the claim for service connection for a right shoulder disability.  There is no doubt to be resolved; and service connection is not warranted.

ORDER

Service connection for a right shoulder disability is denied.


REMAND

In February 2016, the Veteran submitted a timely NOD with respect to the rating assigned to his service-connected right wrist disability.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue an SOC for the issue of entitlement to a higher disability rating for the service-connected right wrist disability.  If the Veteran appeals, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


